Citation Nr: 0212335	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-04 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
1997, for ratings restored to bronchial asthma and pes 
planus. 

2.  Entitlement to an effective date earlier than August 26, 
1998 for grant of service connection for right tibia and 
fibula fracture residuals, hypertension and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981 and from November 1990 to May 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver Colorado.  


FINDINGS OF FACT

1.  In April 1982, service connection was granted for 
bronchial asthma and pes planus and 10 percent and 
noncompensable evaluations were assigned respectively.  

2.  The RO discontinued the payment of VA disability 
compensation benefits effective January 1, 1994, because the 
veteran received active duty pay on re-entering service.

3.  The veteran was discharged from his second period of 
active service in May 1997.

4.  The veteran filed a claim for VA benefits on August 26, 
1998, more than one year after he was separated from active 
service.

5.  The RO was not in possession of any communication prior 
to August 26, 1998 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits.
6.  In an October 1999 rating decision the RO resumed the 
payment of pertinent compensation benefits for bronchial 
asthma and pes planus effective, August 26, 1998 following 
the veteran's release from active duty.  

7.  In the same rating decision the RO also granted service 
connection for right tibia and fibula fracture residuals, 
hypertension and hearing loss.  Twenty percent and 
noncompensable evaluations were assigned respectively, 
effective August 26, 1998.  

8.  In a February 2002 rating decision the RO assigned an 
effective date of August 26, 1997 for bronchial asthma and 
pes planus based upon a finding of clear and unmistakable 
evidence in the October 1999 rating decision.  This was on 
the basis that the rating restoration, following active duty 
could be 1 year prior to the receipt of the claim seeking the 
benefits under 38 C.F.R. § 3.654.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 26, 
1997, for restoration of ratings assigned for bronchial 
asthma and pes planus have not been met.  38 U.S.C.A. § 
5304(c) (West 1991); 38 C.F.R. §§ 3.654, 3.700 (2001).

2.  The criteria for an effective date prior to August 26, 
1998, for the grant of service connection for right tibia and 
fibula fracture residuals, hypertension and hearing loss have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law may be 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the ones 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the 
statement of the case, supplemental statement of the case and 
through discussion during the June 2002 Travel Board hearing, 
the veteran and his representative have been put on notice as 
to the evidence generally necessary to substantiate the 
claims.  The RO obtained copies of the service medical 
records from the veteran's second period of service and 
provided him VA examinations in February and August 1999.  
The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence. 

As there is no additional evidence to be obtained, more 
specific notice is not indicated.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claims are ready 
for appellate review.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Under 38 
C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive 
service connection will be the date entitlement arose, if a 
claim is received within one year after separation from 
active duty.  Otherwise the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  

Compensation will be discontinued for any period for which 
the veteran received active service pay, which is defined as 
pay received for active duty.  If the veteran returns to 
active duty status, the compensation award will be 
discontinued effective the day preceding re-entrance onto 
active duty.  Payments, if otherwise in order, will be 
resumed effective the day following release from active duty 
if the claim for recommencement of payments is received 
within one year from the date of such release; otherwise 
payments will be resumed effective one year prior to the date 
of receipt of a new claim.  Prior determinations of service 
connection will not be disturbed unless clearly erroneous.  
Compensation will be authorized based on the degree of 
disability found to exist at the time the award is resumed.  
Disability will be evaluated on the basis of all the facts, 
including the records from the service department relating to 
the most recent period of active service.  38 U.S.C.A. 
§ 5304(c) (West 1991); 38 C.F.R. §§ 3.654, 3.700(a) (2001).

The evidence of record shows that in April 1982, service 
connection was granted for bronchial asthma and pes planus 
and 10 percent and noncompensable evaluations were assigned 
respectively.  The record discloses that the asthma 
disability was the subject of subsequent adjudication by the 
RO in decisions in September 1987, October 1991, and 
September 1993. 

In this case, there is evidence that the veteran returned to 
active duty in the 1990s.  A letter from the RO was sent to 
the veteran's address of record in September 1996 requesting 
information regarding his return to active duty status.  No 
response was received.  The veteran's benefits were later 
terminated, effective January 1, 1994.

The veteran was discharged from his second period of service 
on May 13, 1997.

The veteran filed a claim for service connection for asthma, 
pes planus, right tibia and fibula fracture residuals, 
hypertension and hearing loss, received by the VA on August 
26, 1998.  On that form he indicated he had not previously 
filed a claim for VA benefits.  In VA Form 21-4138, also 
received in August 1998 the veteran requested that a claim 
for carbon monoxide poisoning be added to his "recently 
filed new compensation claim".  At that time he also 
requested that his claims folder be transferred from the New 
York RO to the RO in Denver for adjudication of his claims.  

In September 1998, the veteran submitted a statement 
indicating that he had previously filed a claim for 
compensation in August 1997 but was told by the RO that there 
was no record of his claim.  He stated that at that time he 
submitted a second claim and also enclosed a copy of what he 
contends was the original claim.  This document, dated as 
having been originally signed in August 1997, indicated that 
he had filed a previous claim with the VA.

In an October 1999 rating decision the RO recommenced 
benefits for bronchial asthma and assigned a 30 percent 
evaluation, effective August 26, 1998, the date of claim.  
The noncompensable evaluation for pes planus was continued.  

In the same rating decision the RO also granted service 
connection for right tibia and fibula fracture residuals and 
assigned a 20 percent evaluation.  Service connection was 
also granted for hypertension and hearing loss and 
noncompensable evaluations were assigned to both.  The RO 
assigned an effective date of August 26, 1998.  

In a February 2002 rating decision the RO found clear and 
unmistakable error in the October 1999 rating decision which 
assigned an effective date of August 26, 1998 for the 30 
percent evaluation for bronchial asthma and the 
noncompensable evaluation for pes planus.  The RO determined 
that because the veteran's August 1998 claim for 
recommencment of benefits was not received within one year of 
his release from the second period of service in May 1997, 
the effective date of recommencement of payment should have 
been August 26, 1997, one year prior to the date of receipt 
of the claim.  See 38 C.F.R. § 3.654.

At a travel board hearing in June 2002, the veteran testified 
that August 1998 was not the original date that his claim was 
submitted to the RO.  He stated that following service 
discharge in May 1997 he submitted his first claim with the 
assistance of a benefits counselor and the claim was 
thereafter mailed to the Denver RO.  He stated that he later 
learned that his paperwork had been misfiled or lost and that 
there was no record of the claim.  He stated that he provided 
the RO with a copy of the original claim and submitted a 
second claim to the office.  He noted other occasions were 
documentation had been lost or misfiled by VA, indicating 
specifically that service medical records from his second 
period of service were unavailable and that he had to provide 
his own copies.  

The record shows that following the veteran's second period 
of service, which ended in May 1997, the first and only claim 
for VA benefits was the one date-stamped as received at the 
RO on August 26, 1998.  Although the veteran claims that he 
submitted a claim for VA compensation benefits in August 
1997, there is no evidence in the claims file to substantiate 
his allegation.  In fact, the August 1998 claim form reflects 
he indicated that he had not previously filed a claim for VA 
benefits.  Thus, August 26, 1998 is the earliest date in the 
record that establishes that the veteran was seeking VA 
compensation benefits. 

With respect to the effective date of the ratings assigned 
for bronchial asthma and pes planus, the Board finds that the 
date assigned by the RO, August 26, 1997 was appropriate.  
Specifically, and as noted above, the RO received the 
veteran's claim for the recommencement of his service-
connected disability compensation on August 26, 1998, which 
is clearly more than a year after he separated from service 
(May 12, 1997).  As such, payments were appropriately resumed 
effective one year prior to the date of receipt of a new 
claim, or in this case, August 26, 1997.  38 C.F.R. § 
3.654(b)(2) (2001).  

The Board acknowledges the veteran's testimony that he filed 
a claim, in August 1997.  However, there is simply no 
evidence that corroborates that such a claim was filed with 
the RO.  In this regard, the Board notes that the claims file 
does not contain a copy of the August 1997 claim, aside from 
a copy submitted by the veteran in September 1998, which is 
not date-stamped as received within one-year of service 
discharge in May 1997.  See McColley v. West, 13 Vet. App. 
553, 556-557 (2000) ("The appellant's sworn testimony that 
he mailed the [documents] within one year . . , assumed 
truthful for our purposes, does not serve to secure an 
earlier effective date.  An award . . . is not contingent on 
the 'mailing' of the required evidence, but rather its 
'receipt' by VA.").

Likewise, there is no corresponding documentation indicating 
acknowledgment of receipt by the RO.  As such, the 
presumption of administrative regularity attaches, and 
"'clear evidence to the contrary' is required to rebut the 
presumption of regularity. . . ."  See Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  See also Butler v. Principi, 244 
F.3d 1337, 1340 (2001) ("the presumption of regularity 
supports the official acts of public officers.").  "In the 
absence of clear evidence to the contrary, the doctrine 
presumes that public officers have properly discharged their 
official duties."  See Butler, supra.  The veteran failed to 
provide evidence corroborating his testimony that he filed a 
claim for compensation in August 1997.  Therefore, the 
presumption of regularity of the administrative process 
applies . . . ."  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  Here, the presumption stands for the proposition 
that if the veteran had in fact submitted a VA application 
for pension benefits in August 1997, this form would be 
contained in his file.  Absent such document, the Board must 
find that his claim for VA compensation was not received by 
VA earlier than August 26, 1998.

A preponderance of the evidence is against an effective date 
prior to August 26, 1997 for the 30 percent and 
noncompensable evaluations for bronchial asthma and pes 
planus and the doctrine of resolving doubt in the veteran's 
behalf is not for application.  38 U.S.C.A. §§ 5101(a), 5107 
(West 1991 & Supp. 2001).

Likewise a preponderance of the evidence is against an 
effective date prior to August 26, 1998 for the grant of 
service connection for right tibia and fibula fracture 
residuals, hypertension and hearing loss and the doctrine of 
resolving doubt in the veteran's behalf is not for 
application.  38 U.S.C.A. §§ 5101(a), 5107 (West 1991 & Supp. 
2001).


ORDER

An effective date prior to August 26, 1997, for the ratings 
assigned for bronchial asthma and pes planus is denied.

An effective date prior to August 26, 1998, for the grant of 
service connection for right tibia-fibula fracture residuals, 
hypertension and hearing loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


